DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-5 is objected to because of the following informalities: Claims 1 and 3-5 are indicated as amended, however, the claims do not include amendments. In claim 1, line 4, the limitation recites “said.”, the limitation should recite “said” removing the period.   Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant states that the modification of Garavoglia with Hanke does not teach all the limitations of claim 1. The Examiner disagrees. Hanke modifies Garavoglia by adding the bypass line 21 between the inlet and outlet port of Garavoglia, allowing the inlet and outlet port to be in a continuous fluid communication as fluid can travel between the inlet and outlet line even when the heater is turned off. Further, Garavoglia does teach of a fluid metering device with an inlet fluidly connected to the hydrodynamic heater inlet port and an outlet fluidly connected to the hydrodynamic chamber inlet port. The two-port hydrodynamic heater of Garavoglia is a closed loop system. Therefore, no matter the location of the fluid metering device within that closed loop system, the fluid metering devices inlet and outlet will be in fluid communication with the hydrodynamic heater inlet port. 
Therefore, the rejection of claim 1 stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garavoglia et al. (US 20170059207 A1) in view of Hanke (DE 3147468 A1). 
Regarding claim 1, Garavoglia teaches a two-port hydrodynamic heater (¶ [0032]) comprising: a hydrodynamic heater having a generally toroidal-shaped hydrodynamic chamber (Fig. 2, toroidal-shaped hydrodynamic chamber 32) operable for heating a fluid present within the hydrodynamic chamber(¶ [0033]); said hydrodynamic chamber enclosed within a housing (Fig. 2, housing 34); said two-port hydrodynamic heater including an inlet passage (Fig. 2, inlet passage 38) having an inlet port (Fig. 2, inlet port 40) for receiving a stream of fluid from an external source; and an outlet passage (Fig. 2, outlet passage 42) having an outlet port (Fig. 2, outlet port 44) operable for discharging a stream of heated fluid from the hydrodynamic heater (¶ [0006]); said inlet passage fluidly connecting said hydrodynamic chamber to an external fluid source (¶ [0006]); said outlet passage providing a fluid outlet for outputting a stream of heated fluid generated by the two-port hydrodynamic heater (¶ [0033]); said hydrodynamic chamber further including a stator (Figs. 2-4, stator 50) fixedly attached to the housing (housing 34; ¶ [0036]) and a coaxially aligned rotor (rotor 52, ¶ [0036]) mounted on a drive shaft (drive shaft 54) for concurrent rotation therewith about an axis of rotation relative to the stator and housing (¶ [0036]);
said stator and rotor each include an annular cavity (Figs. 2-4, annular cavity 54) which together define
the hydrodynamic chamber (¶ [0036]); said rotor having a plurality of rotor blades (Figs. 2-3, rotor blades 62) arranged circumferentially within an annular cavity of the rotor (¶ [0037]); said rotor blades
extending generally radially outward relative to the axis of rotation and extend axially inward toward a
center of the hydrodynamic chamber from an interior back wall of said rotor to a front face of the rotor
located immediately adjacent said stator; said rotor blade having a leading edge located adjacent the
stator; the rotor blades inclined in a direction opposite a direction of rotation of the rotor from said
leading edge to the interior back wall of the rotor (¶ [0037]); said rotor blades and interior back wall
together define a plurality of bucket-shaped rotors (Fig. 3, bucket-shaped rotors 72; ¶ [0037]); 
said hydrodynamic chamber operable to selectively heat a fluid present within an interior region
of the hydrodynamic chamber when operating the hydrodynamic heater (abstract); and,
an inlet fluid flow metering device having an inlet fluidly connected to the hydrodynamic heater
inlet port and an outlet fluidly connected to the hydrodynamic chamber inlet port (¶ [0043]).
Garavoglia fails to teach said hydrodynamic heater inlet port in continuous fluid communication
with said hydrodynamic outlet port via a bypass passage.
Hanke does teach said hydrodynamic heater inlet port in continuous fluid communication
with said hydrodynamic outlet port via a bypass passage (Fig. 2, line 21 connected from supply line 13 to discharge line 15 with a check valve 22 which would allow continuous flow in one direct).
Specifically, the combination the examiner has in mind is to add the line 21 of Hanke in between
the inlet and outlet port of the hydrodynamic heater of Garavoglia.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Hanke to modify Garavoglia as
modified to include the above combination. Doing so would allow water to flow through the heating circuit even when the hydrodynamic heater is not functioning (¶ [0020], lines 162-170).
Regarding claim 3, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia
further teaches wherein the hydrodynamic chamber outlet port is located a radial distance from the axis
of rotation that is greater than a radial distance between the hydrodynamic chamber inlet port and the
axis of rotation (Fig. 2, outlet port 100 is radially further from axis of rotation 56 than inlet port 96).
Regarding claim 4, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia
further teaches further comprising a heat exchanger (Fig. 21, heat exchanger 246) located adjacent a
back surface of the rotor (back surface 254), a wall of the heat exchanger and the back surface of the
rotor at least partially defining a fluid cavity operable to transfer heat from the hydrodynamic chamber
to the heat exchanger (cavity 252).
Regarding claim 5, Garavoglia teaches the hydrodynamic heater of claim 4, and Garavoglia further teaches wherein the heat exchanger further includes a heat exchanger inlet port (Fig. 21, inlet port 248) fluidly connected to the hydrodynamic heater inlet port (see inlet port 238 is connected to heater inlet port through passage 38) and a heat exchanger outlet port fluidly connected to the hydrodynamic heater outlet port (see outlet port 250 connected to fluidly connected to heater outlet port).
Regarding claim 6, Garavoglia teaches the hydrodynamic heater of claim 4, and Garavoglia
further teaches wherein the wall of the heat exchanger includes one or more heat transfer enhancing devices (¶ [0120]).
Regarding claim 9, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia
further teaches wherein the metering device includes a fixed fluid thru-flow area that remains substantially open when operating the hydrodynamic chamber (¶ [0046]).
Regarding claim 10, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia
further teaches wherein the hydrodynamic chamber outlet port is located along an interior back wall of
the stator (¶ [0042]).	
Regarding claim 11, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia further teaches wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device when operating the hydrodynamic chamber (¶ [0046]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762